Case: 14-60490      Document: 00513354782         Page: 1    Date Filed: 01/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 14-60490
                                                                                     FILED
                                                                               January 25, 2016
                                                                                Lyle W. Cayce
MONDRIC BRADLEY,                                                                     Clerk

                                                 Plaintiff-Appellant

v.

CHRISTOPHER B. EPPS; MALCOM MCMILLIAN; KAY WASHINGTON;
ROBERT STERLIN,
                             Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:14-CV-13


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       On limited remand from this court, the district court granted Mondric
Bradley’s motion under Federal Rule of Civil Procedure 59(e) and reopened
Bradley’s 42 U.S.C. § 1983 action, which it had dismissed.                  Because the
judgment of dismissal from which Bradley filed his notice of appeal is no longer
in effect, the appeal does not present a live controversy and is moot. See Rocky
v. King, 900 F.2d 864, 867 (5th Cir. 1990).                Accordingly, the appeal is



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
   Case: 14-60490   Document: 00513354782   Page: 2   Date Filed: 01/25/2016


                             No. 14-60490

DISMISSED as MOOT, and Bradley’s motion to proceed in forma pauperis is
DENIED.




                                   2